Citation Nr: 1513388	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently rated 10 percent disabling, to include on an extraschedular basis.  

2.  Entitlement to an increased rating for mechanical lumbar syndrome with recurrent lumbar strain, currently rated 20 percent disabling.

3.  Entitlement to an initial increased rating for sciatica, L4-5 radiculopathy, right lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 10 percent disability rating to service-connected tinnitus, effective January 17, 2003, corresponding to the original date of claim; assigned a 20 percent rating to service-connected mechanical lumbar syndrome with recurrent lumbar strain, effective August 18, 2009; assigned a separate 10 percent for sciatica, L4-5 radiculopathy, right lower extremity, effective August 18, 2009; and, granted entitlement to service connection for bilateral temporomandibular joint syndrome (TMJ), assigning a 10 percent disability rating, effective November 17, 2009.  In July 2010, the Veteran filed a notice of disagreement with the effective date assigned to the 10 percent rating assigned to tinnitus; the rating assigned to his lumbar spine disability; and, the rating assigned to his TMJ.  A statement of the case was issued in October 2012 which addressed the rating and effective date assigned to tinnitus, and the ratings assigned to the lumbar spine disability and TJM.  In November 2012, the Veteran submitted a substantive appeal wherein he indicated that he was only perfecting an appeal with regard to the rating assigned to tinnitus, and the rating assigned to his lumbar spine disability.  The issue of entitlement to an initial increased rating for sciatica, right lower extremity, is part and parcel of the lumbar spine rating, as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2014).  

In the May 2013 'Statement of Accredited Representative in Appealed Case' the Veteran's representative characterized the issues as entitlement to an increased rating for tinnitus, to include 'entitlement to an effective date prior to January 17, 2003' and entitlement to an increased rating for lumbar spine disability, to include 'an effective date prior to August 18, 2009, for an evaluation of at least twenty percent disabling.'  While acknowledging that the Veteran filed a timely notice of disagreement with the January 17, 2003 effective date assigned to the 10 percent rating for tinnitus, the Veteran did not perfect an appeal with regard to this issue.  On the VA Form 9 (substantive appeal), the Veteran checked the box indicating that he was 'only appealing these issues' and listed "increased tinnitus ringing and bruits."  This characterization and his subsequent statements do not express any intent on the part of the Veteran to perfect an appeal with regard to the effective date assigned to his tinnitus.  Thus, this issue is not in appellate status.  With regard to the Veteran's representative inclusion of an effective date issue with the lumbar spine increased rating issue, none of the submissions from the Veteran expressed an intent to appeal the effective date assigned to the 20 percent rating.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105 (West 2014).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  Thus, the lumbar spine effective date issue is not in appellate status.

The issues of entitlement to an increased rating for tinnitus, on an extraschedular basis, entitlement to an increased rating for mechanical lumbar syndrome with recurrent lumbar strain, and entitlement to an initial increased rating for sciatica, L4-5 radiculopathy, right lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The current single 10 percent evaluation assigned to tinnitus disability is the maximum schedular evaluation permitted under VA rating criteria. 



CONCLUSION OF LAW

There is no legal basis for the assignment of an increased schedular disability rating for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

In this case, service connection for tinnitus was initially established in a May 2003 rating decision, wherein a noncompensable rating was assigned, effective January 17, 2003.  In November 2009, the Veteran filed an increased rating claim.  In the July 2010 rating decision, the RO found clear and unmistakable error in the May 2003 rating decision and assigned a 10 percent rating to tinnitus, effective January 17, 2003 (the date of receipt of his original claim for compensation).  

The Veteran has requested an increased rating for his service-connected tinnitus disability.  Under Diagnostic Code (DC) 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.  The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award an increased schedular rating nor separate schedular evaluations for tinnitus in each ear, thus the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 10 percent ratings or a higher schedular rating for the Veteran's tinnitus disability.  The Veteran's claim on an extraschedular basis is addressed in the Remand below.  


ORDER

A disability rating in excess of 10 percent for tinnitus, on a schedular basis, is denied.


REMAND

Tinnitus

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Per § 3.321(b)(1), before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Veteran is currently in receipt of the maximum schedular rating for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  In a November 2012 submission, the Veteran asserted that his tinnitus interferes with his work in an office when attempting to hear in conversations on the phone and in groups.  Based on such assertions, the Board has determined that there is sufficient evidence for referral for extraschedular consideration for his service-connected tinnitus.  Thus, the Veteran's claim should be submitted to the Director, Compensation Service for extraschedular consideration per 38 C.F.R. § 3.321(b)(1).

Lumbar spine disability and associated sciatica

In May 2010, the Veteran underwent a VA examination to assess the severity of his lumbar spine disability.  In a November 2012 statement, the Veteran asserted that his sciatic nerve pressure on his right leg is constant and when he leans forward he has trouble straightening up.  In light of the Veteran's assertions and the fact that such examinations were conducted almost five years ago, the Board has determined that the Veteran should be afforded additional VA examinations to assess the current nature and severity of his lumbar spine disability and associated sciatica.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.


Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that he may submit additional evidence that would show how his tinnitus affects his ability to obtain and maintain employment or present an unusual disability picture as to render impractical the application of the regular schedule.  This might include evidence of hospitalization or medical treatment, or jobs lost as a result of his hearing loss and tinnitus.  Statements from employers, potential employers, or other witnesses may be submitted.

2.  Then, submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration per § 3.321(b)(1) as to whether his tinnitus warrants an extraschedular evaluation in excess of 10 percent, due to marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.

3.  Schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  The Virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to assess the severity of his right lower extremity sciatica associated with his lumbar spine disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Thereafter, readjudicate entitlement to an increased rating for tinnitus on an extraschedular basis per § 3.321, entitlement to an increased rating for lumbar spine disability, and entitlement to an initial increased rating for sciatica, right lower extremity.  If the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


